Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al. US 2014/0215380 A1 in view of Young US 2014/0267933 A1.

	KANG teaches:
1. An electronic apparatus comprising: 
a communication module configured to wirelessly communicate with an external remote controller;  [Fig. 2 150]
a main memory configured to store at least one instruction; [Fig. 2 140] and 
a main processor configured to execute the at least one instruction, [Fig. 2 170]
wherein the main processor is further configured to transmit a first control signal for registering a key value corresponding to a first key from among keys included in the external remote controller as a selected function from among a plurality of functions capable of being performed by the electronic apparatus to the communication module, based on product information of the electronic apparatus stored in the main memory, and [Fig. 13C and para. 0354-0356, “If the startup application item 1212 is selected based on the pointer 205 displayed in correspondence with movement of the remote controller 200, as shown in FIG. 13C, a startup settings screen 1220 for executing applications to be displayed when the image display apparatus is powered on is displayed. Since the home screen is not immediately displayed when the image display apparatus 100 is powered on, the startup settings screen 1220 may include items for setting the applications to be displayed at a period from a time when power is turned on to a time when the home screen is displayed.  In the figure, a default item 1222 for displaying a live broadcast, a none item 1224 for non-display, a 3D item 1226 for displaying a 3D image, and an application item for executing a specific application are shown as the items of the startup settings screen 1220.”  (Emphasis added.)]
KANG does not teach the following limitation, however, Young teaches:
wherein the communication module is further configured to 
register the key value corresponding to the first key to the selected function based on the first control signal, [Fig. 3] and 
KANG further teaches:
control the main processor to perform the selected function based on a signal corresponding to the key value corresponding to the first key being received from the external remote controller.  [para. 0353]

It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the teachings of Young with those of KANG to arrive at the invention 

	KANG teaches:
2. The electronic apparatus as claimed in claim 1, wherein the selected function is a turn-on function for turning on the electronic apparatus, and wherein the communication module is further configured to, in a state in which the main processor is powered off and the communication module is powered on, based on the signal corresponding to the key value corresponding to the first key being received from the external remote controller, control the main processor to be powered on.  [para. 0353]

	KANG teaches:
3. The electronic apparatus as claimed in claim 2, wherein the main processor is further configured to, based on the product information, transmit the first control signal for registering the key value corresponding to the first key to the turn-on function and a first application execution function to the communication module.  [para. 0353]

	Young teaches:
4. The electronic apparatus as claimed in claim 3, further comprising a display, wherein the communication module is further configured to, based on the signal corresponding to the key value corresponding to the first key being received from the external remote controller while the 

	Young teaches:
5. The electronic apparatus as claimed in claim 1, wherein the main processor is further configured to, based on the electronic apparatus being powered on for a first time or a software stored in the main memory of the electronic apparatus being updated, transmit the first control signal to the communication module.  [Fig. 6 – launch app]

	Young teaches:
6. The electronic apparatus as claimed in claim 1, wherein the main processor is further configured to: based on the main processor being powered on, confirm a flag stored in the main memory, based on a first value being recorded in the flag, perform an operation for transmitting the first control signal for registering the key value corresponding to the first key from among the keys included in the external remote controller as the selected function, and based on a second value being recorded in the flag, not perform the operation.  [Fig. 5 – macro 2 step 4 can be “none”]

	Young teaches:


	Young teaches:
8. The electronic apparatus as claimed in claim 1, wherein the main processor is further configured to, based on the product information of the electronic apparatus, download information on the key value of the external remote controller corresponding to the selected function from an external server.  [para. 0040]

	Young teaches:
9. The electronic apparatus as claimed in claim 2, further comprising a display, wherein the main processor is further configured to: control the display to display a user interface (UI) to set a key of the external remote controller to be mapped to the turn-on function, and based on the second key from among the keys included in the external remote controller being set to be mapped to the turn-on function through the UI, transmit the first control signal for registering the key value corresponding to the second key as the turn-on function to the communication module.  [Fig. 9]

	Young teaches:
10. The electronic apparatus as claimed in claim 1, wherein the communication module comprises a communication processor and a communication memory, wherein the main processor is further configured to, based on the product information of the electronic apparatus, 

	Young teaches:
11. The electronic apparatus as claimed in claim 1, wherein the communication module is configured to communicate with the external remote controller using Bluetooth communication.  [CLM 24, “The macro execution module of claim 14, wherein the communicator communicates based on IR, Bluetooth, sound, or IP network.”]

	Regarding claims 12-20, these method claims recite the implementation as a method of the apparatus of claims 1-11 above and are rejected on the same grounds and rationale as claims 1-11 above.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY COLLINS/Examiner, Art Unit 2115